Title: To Thomas Jefferson from Peter Stephen Duponceau, 18 July 1820
From: Duponceau, Peter Stephen
To: Jefferson, Thomas

 Dear SirPhilada
18th July. 1820
               
               I hope I shall not be considered intrusive in communicating to you the Substance of the answer I have just received from Mr Heckewelder to a Letter I wrote to him on the Subject of the Nottoway Indians. He thinks with me they are of the Iroquois, not of the Lenape family. He considers their name Nottaway, to be the Same with Nadowesi or Naudowessie the denomination which the Chippeways (a branch of the Lenape) & the Northern Indians generally give to the Hurons or Wyandots, who are themselves an Iroquois tribe. He says that in ancient times thro’ Civil Wars among the Iroquois themselves, many of their people were dispersed, & fled to other tribes of Indians, who permitted them to live under their protection, & that the Tuscaroras, who had Sought protection from the Lenape, were placed by them to the Southward, in what we now call North Carolina, having the Lenape between them & their persecutors. (Some may have Settled in Virginia), and that these Tuscaroras, or more properly Tuscorawas, after Some Years became formidable, & were excited by the parent stock to join them again & aid them in their Wars against the French, whence the Sixth Iroquois nation in their Confederacy.Mr Heckewelder believes as I do, that the Lenape were the principal people of Virginia, & that Powhatan, Pocohontas &c were of that stock. He Says Indian tradition & the Indian words brought to view by the Auther of the History of Virginia confirm the fact. But, that the Nottaways were not of that stock, this language Sufficiently Shews.Mr Heckewelder has given me the meaning of Several Indian Names existing in Virginia, all of the Delaware stock, which I beg leave to SubjoinPocahontas = Del. Pokcha Hanne, the Stream between two ridges.Pohattan = to blow on something (the blower, probably the great Wizzard, Conjurations being performed by blowing) This explanation between parantheses is not Mr H’s.Rappahannock, Lappa hanne, the Stream again flowing, the river where the Water ebbs & flows (N.B.) The Southern Delaware had the Letter R where the Northern had the L. Lenno & Renno, a Man.Potomack—Peethammock, they are coming (Many Indians names thus contain an affirmative Sentence)Kentucky—Kenthuk—the turkies are flown off.Mattaponey—Mattack ponink, the place where bad bread is eaten; bad bread with the local term’s nation ink, corrupted by the English into ey, as frequently happens,Mattach poan , means Simply bad bread.Chickahominy—Chickamahoniny, the Turkey lick, the lick where the Turkies resort to.Tuckahoe—Tuckhaune, the Stream which has large bends; Same with Tunkhannah or Tunkhannock,Tappahanock = Tuppekhánnek, the cold stream—Same name which we have corrupted into Tippecanoe.Manakin—Manachkink.—The Fort or enclosed place the English often drop the gutteral ch in Indian names—almost always.Chappook—Chappichk; the place where medicinal plants growI have the honor to be with the greatest respect Sir Your most obedt hume ServtPeter S. Du PonceauP. S. If Mr Correa Should be with you when you receive this letter, I beg you will present to him my best respects, & my affectionate regards to his Nephew .—P.S. I must acknowledge that I do not find much affinity between the words in the Nottoway Vocabulary & the Short one given by Carver of the Naudowassic language, (which appears to me to differ from the Wyandot or Huron); more So from the Nottaway the Numerals, in particular, are entirely different; I find more affinity between Carver’s Naudowessies & the Assinipocteck, whom we call assinipoils or Assiniboils—Yet all those languages have an Iroquois color not to be mistaken. The name Naudowessie, Nottaway, has probably been a generic Name among a number of Lenape Tribes, to distinguish those of the Iroquois Stock—More light is yet wanted on this Subject, Still there can be no doubt of the Nottoway’s being an Iroquois idiom.P. S. D
   Achpoan, in Delaware is Bread, in Mattachpoan, the ach is not duplicated.
